 

Case 3:21-cr-10092-TWR Document 12 Filed 09/15/21 PagelDj29 pabe Ek:

  
  
 

 

 

 

 

AO 245D (CASD Rev. 1/19) Judgment in 2 Criminal Case for Revocations
SEP 15 2021 | |
UNITED STATES DISTRICT COURT
CLERK, LS. OISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORNIA

  

 

DEPUTY.

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
{For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

RAMON ERNESTO VALDEZ-OLAIS (1)
Case Number: 3:21-CR-10092-TWR

 

 

Patricia Ojeda
Defendant’s Attorney
REGISTRATION NO. 86721-298
CT] -
THE DEFENDANT;
IX] admitted guilt to violation of allegation(s) No. 2
L} was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
2 Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

September 13. 2021
Date of Imposition of Sentence

Tor \dobro—

HON. TODD W. ROBINSON
UNITED STATES DISTRICT JUDGE
4? Case 3:21-cr-10092-TWR Document 12 Filed 09/15/21 PagelD.30 Page 2 of 2
" AO 245D (CASD Rey, 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RAMON ERNESTO VALDEZ-OLAIS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:21-CR-10092-TWR

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 months consecutive to the sentence imposed in 21CR1434-AGS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[The defendant shall surrender to the United States Marshal for this district:
Cl sat A.M. on

 

C1 as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl on or before
LI! as notified by the United States Marshal.
L) as notified by the Probation or Pretrial Services Office.

RETURN
[have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:21-CR-10092-TWR
